Citation Nr: 0334267	
Decision Date: 12/09/03    Archive Date: 12/16/03

DOCKET NO.  02-15 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a total rating for compensation based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from August 1955 to August 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating determination of the 
Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

The Board notes that there has been no VCAA letter issued 
from the RO and the Board has been prohibited from curing 
this defect.  Disabled American Veterans v. Secretary of 
Veterans Affairs, ___ F.3d ___, Nos. 02-7304, -7305, -7316 
(May 1, 2003).

The Board also observes that the veteran was afforded 
comprehensive VA examinations in January 2001, at which time 
the orthopedic examiner found that the veteran should be able 
to work in a sedentary position when considering the results 
of the lumbar spine examination.  However, in an April 2001 
letter from the veteran's treating VA physician, it was 
indicated that a February 2001 electromyograph had confirmed 
that the veteran had denervation and partial renervation in 
the left L4 spinal nerve distribution.  The physician stated 
that the veteran was unable to sit or stand for more than a 
few minutes due to the pain and weakness.  The Board further 
observes that in an April 2003 letter, the veteran stated 
that he had recently been fitted with a free walk stance 
control K.A.F.O.  

Accordingly, the is case is remanded for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
severity of his service-connected 
disabilities.  The claims folder must be 
made available for review by the 
examiner.  Following the examination, the 
examiner(s) is/are requested to render an 
opinion as to whether the veteran is 
precluded from performing a substantially 
gainful occupation due to a combination 
of the service-connected disabilities.  

3.  The RO should obtain and associate 
with the claims folder copies of all 
relevant treatment records of the veteran 
from the Denver VAMC from May 2002 to the 
present.  

4.  Pursuant to 38 C.F.R. § 3.655 (2003), 
when a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record.  When the claimant pursuing an 
original, reopened or claim for an 
increase without good cause fails to 
report for examination, the claim will be 
denied.  This Remand serves as notice of 
the regulation.

If upon completion of the above development, the claim 
remains denied, the case should be returned to the Board 
after compliance with requisite appellate procedures.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


